Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

                                     No. 19-CV-12

                          TERRIE C. WHITING, APPELLANT,

                                         V.

    WELLS FARGO BANK, N.A., AS TRUSTEE UNDER POOLING AND SERVICING
    AGREEMENT DATES AS OF SEPTEMBER 1, 2006 SECURITIZED ASSET BACKED
  RECEIVABLES LLC TRUST 2006-HE2 MORTGAGE PASSTHROUGH CERTIFICATES,
                      SERIES 2006-HE2, APPELLEE.

                           Appeal from the Superior Court
                             of the District of Columbia
                                    (CA-5375-15)

                        (Hon. Brian F. Holeman, Trial Judge)

(Submitted March 25, 2020                                      Decided July 9, 2020)

      Donald M. Temple for appellant.

      Lisa M. Ernest for appellee.

     Before BLACKBURNE-RIGSBY, Chief Judge, THOMPSON, Associate Judge,
and GREENE, Senior Judge, Superior Court of the District of Columbia.


      THOMPSON, Associate Judge:




      
          Sitting by designation pursuant to D.C. Code § 11-707 (a) (2012 Repl.).
                                          2



      PER CURIAM: On November 27, 2017, the Superior Court, in a bench ruling,

granted summary judgment to plaintiff/appellee Wells Fargo Bank, N.A. (“Wells

Fargo”) on its complaint for judicial foreclosure. Thereafter, Wells Fargo asked

the court to enter a final judgment, and defendant/appellant Terri C. Whiting1

responded by asking the court to revisit its summary judgment ruling. The court

denied Whiting’s request in a written “Order” dated November 27, 2018, and on

the same day issued an “Order of Judgment” authorizing Wells Fargo to conduct a

foreclosure sale.2 The instant appeal followed.3 We affirm.



      1
          Appellant’s name also appears in the record as “Terrie C. Whiting.”
      2
          Ms. Whiting’s Notice of Appeal lists November 28, 2018, as the date of
the order appealed. The Order of Judgment is dated November 27, 2018, but bears
a file stamp dated November 28, 2018, which is also its docket date. We include
these particulars because Wells Fargo argues that the court should dismiss this
appeal because Ms. Whiting failed to list the correct date of the order she has
appealed. We think the discrepancy we have described adequately explains the
situation and that the requirements of D.C. App. R. 3(c)(1)(B) are satisfied.
      3
         The Superior Court treated Ms. Whiting’s request to revisit the summary
judgment ruling as a (non-meritorious) post-judgment motion under Super. Ct. Civ.
R. 59 or 60. The court’s November 27, 2018, “Order” denied that post-judgment
motion. In light of Ms. Whiting’s arguments, we assume that she intended to
appeal not only the November 27, 2018, Order and the Order of Judgment, but also
the November 27, 2017, grant of summary judgment to Wells Fargo. See Flax v.
Schertler, 935 A.2d 1091, 1099-1100 (D.C. 2007) (explaining that an appeal from
a final judgment “dr[aws] into question all of the trial court’s prior non-final
rulings and orders”). We so conclude even though the Order of Judgment is the
only order attached to Ms. Whiting’s Notice of Appeal.
                                                                       (continued…)
                                         3

                                          I.




       The foreclosure action concerned property located at 1317 W Street, S.E.

(the “Property”). Ms. Whiting acquired title to the Property in 1998 and thereafter

used it as collateral to obtain mortgage and home equity loans. According to Ms.

Whiting, at some point, she was the victim of a “mortgage scam” by one Marcus

Deloatch, who caused her “to purportedly convey the Property” to him on May 22,

2006, by a document referred to in the record as the “Deloatch Deed.”            Mr.

Deloatch thereafter obtained mortgage loans from Wells Fargo’s predecessor-in-

interest and executed deeds of trust (the “Deeds of Trust”) utilizing the Property as

collateral.



       In December 2009, Ms. Whiting filed suit in the U.S. District Court for the

District of Maryland against Mr. Deloatch and Wells Fargo, alleging that her

signature on the Deloatch Deed was forged, and seeking declaratory and injunctive

relief, including a determination regarding her ownership rights to the Property and

the validity of the Deeds of Trust (which had been assigned to Wells Fargo). In

response, Wells Fargo filed a counterclaim against Ms. Whiting by which it sought

(…continued)
      Contrary to Wells Fargo’s argument, and for the reasons explained in Ms.
Whiting’s reply brief, the appeal is not untimely.
                                         4

equitable subrogation and equitable liens against the Property, on the ground that

Wells Fargo (or its predecessor-in-interest) had advanced the funds that paid off

Ms. Whiting’s mortgage and home equity loans.



      Ms. Whiting and Wells Fargo eventually entered into a “Settlement

Agreement and Release” (the “Settlement Agreement” or the “Agreement”), under

which they agreed to file a consent motion seeking entry of a default judgment

against Mr. Deloatch and to ask the court for the following relief: a declaration

“that the May 22, 2006 Deed purporting to transfer the Property from Whiting to

Deloatch, is declared to be null and void, and that Deloatch has no interest in the

Property”; and a declaration “that the Property is held in fee simple absolute by

Whiting, subject however, to the valid and enforceable liens of the First Deed of

Trust and Second Deed of Trust” for the benefit of Wells Fargo. 4 The Settlement

Agreement also stated that the lender (Wells Fargo) or its agent:


             may, but shall not be required to, immediately commence
             foreclosure proceedings against the Property; provided,
             however, that the Lender shall not schedule the sale of
             the Property (or conduct the sale) earlier than a date that
             is after six (6) months from the date of this Agreement.
             If, on or before six (6) months from the date of this

      4
         The Agreement states that it was to be “construed in accordance with the
laws of the State of Maryland as of the date of this Agreement, without regard to
conflict of laws principles.”
                                         5

             Agreement (time being of the essence), Whiting is able to
             obtain financing and/or other means with which to pay
             Lender a total of $121,270.00 (the ‘Settlement Payment’)
             (and if Lender actually is in receipt of the Settlement
             Payment on or before six (6) months from the date of this
             Agreement), then Lender shall not proceed with any
             foreclosure proceedings against the Property. . . . If[]
             [Lender] is not in receipt of the Settlement Payment on or
             before six (6) months from the date of this Agreement,
             Whiting shall not have the right to make the Settlement
             Payment in exchange for the release of the First Deed of
             Trust and the Second Deed of Trust, she shall vacate the
             Property immediately and Lender may exercise all of its
             rights under the First Deed of Trust and/or the Second
             Deed of Trust, including its right to foreclose. In the
             event Whiting does not obtain the funds to pay Lender
             the Settlement Payment in accordance with this
             paragraph of this Agreement, Whiting agrees that she
             will not contest (or further contest), delay, obstruct, or
             otherwise hinder the Lender or anyone acting on their
             behalf from foreclosing on the Property and waives any
             and all defenses to such foreclosure and/or eviction
             proceeding.


The district court issued an order on October 5, 2012, approving the Settlement

Agreement and declaring that the Deeds of Trust are “valid and enforceable in

accordance with [their] terms against the property,” that the Deloatch Deed “is null

and void,” and that the Property is held in fee simple absolute by Whiting subject

to the Deeds of Trust.



      Wells Fargo filed its complaint for judicial foreclosure in the Superior Court

on July 16, 2015, naming Mr. Deloatch and Ms. Whiting as defendants. In turn,
                                           6

Ms. Whiting filed a motion for declaratory judgment, asserting that the Settlement

Agreement is “void and unenforceable.” The gravamen of her argument was that

the Deloatch Deed was not only null and void but also “void ab initio as if it never

existed[,]” such that it is an “impossibility that [the] [D]eed[s] of [T]rust . . .

predicated upon the nullified deed can exist.” The motion contended that Wells

Fargo therefore had no basis upon which to pursue the foreclosure action. Wells

Fargo moved for summary judgment, asserting that there was nothing submitted to

dispute that the loans to Mr. Deloatch were in default, that Ms. Whiting had

“waived her right to contest the foreclosure[,]” and that she was estopped from

arguing the invalidity of the Deeds of Trust. 5



      At the November 27, 2017, hearing on Wells Fargo’s summary judgment

motion, Stephen Metz, the counsel who represented Wells Fargo in the district

court case, told the court that the parties’ intent in settling was to treat the Deloatch

Deed as null and void but not void ab initio.             He further testified to his

understanding that if the parties had litigated their dispute rather than settling and

      5
          Ms. Whiting does not dispute that the proceeds from the loan provided by
Wells Fargo’s predecessor-in-interest paid off Whiting’s Purchase Mortgage,
Second Mortgage, and home equity line of credit and also provided her with a cash
payout of approximately $20,000, for a total of $137,764.02. The parties stipulated
in their Joint Pretrial Statement that Whiting “has not returned to [Wells Fargo] the
loan proceeds of $137,764.02.”
                                         7

there had been a finding that the conveyance to Mr. Deloatch was procured

through fraud but that Ms. Whiting had actually signed the deed (i.e., that her

signature was not forged), the Deeds of Trust could have been enforceable by

Wells Fargo as a bona fide lender without knowledge of the fraud. 6 Mr. Metz

testified that the Deloatch Deed “wasn’t null and void when [Ms. Whiting] signed

the deed.” Mr. Terrell, Ms. Whiting’s then-counsel responded, “[N]o, of course

not at that time. Subsequent.” 7



      In granting summary judgment in favor of Wells Fargo on November 27,

2017, the Superior Court credited Mr. Metz’s testimony, including his testimony to

the effect that under the Agreement the parties intended to treat the Deloatch Deed

as void (presumably, as of the date of the district court’s order) but not void ab

initio; found that the Settlement Agreement was “clear and unambiguous,” valid,

and enforceable; and noted that Ms. Whiting’s testimony indicated that she

understood its terms.



      6
         During her testimony, Ms. Whiting acknowledged that she had executed
an affidavit stating that she signed the Deloatch Deed.
      7
           Wells Fargo’s counsel also told the court that because the time limitation
in the Settlement Agreement had expired and “everything now reverts back to the
valid and enforceable deeds of trust,” $340,000 is “the amount that it would take
. . . in order for Ms. Whiting to redeem” her property.
                                         8

      In ruling on Wells Fargo’s Motion for Entry of Final Judgment and Ms.

Whiting’s opposition and hearing request (which the court treated as a motion for

relief under Super. Ct. Civ. R. 59(e) or 60(b)), the court ruled that Ms. Whiting had

shown no clear error of law or extraordinary circumstances that would justify post-

judgment relief in derogation of the finality of judgments. The court also reasoned

that collateral estoppel applied because the validity of the Deeds of Trust was a

litigated issue and was determined by a final judgment. As noted above, the court

issued an Order of Judgment authorizing Wells Fargo to conduct a foreclosure sale.



      On appeal, Ms. Whiting challenges the Superior Court’s rulings on a number

of grounds, which we address below.



                                          II.



      “Our review of an order granting summary judgment is de novo, and we

apply the same substantive standards which are to be applied by the trial court.”

Allen v. Yates, 870 A.2d 39, 44 (D.C. 2005). We may affirm the trial court’s ruling

on any basis supported by the record if the appellant will suffer no procedural

unfairness. Wilburn v. District of Columbia, 957 A.2d 921, 924 (D.C. 2008).
                                          9

                                        III.



      As described above, the basis of the Superior Court’s grant of summary

judgment against Ms. Whiting and in favor of Wells Fargo was enforcement of the

Settlement Agreement.      Ms. Whiting argues that this was error because the

Settlement Agreement was violative of public policy. Specifically, she contends

that public policy disfavors an agreement that would strip a property owner of the

notice rights established under District of Columbia laws relating to mortgage

foreclosure.   Ms. Whiting also appears to contend that the provisions of the

Settlement Agreement by which she bound herself not to “contest (or further

contest), delay, obstruct, or otherwise hinder the Lender or anyone acting on their

behalf from foreclosing on the Property,” and by which she “waive[d] any and all

defenses to such foreclosure and/or eviction proceeding,” are not actually binding

because they deprive her of notice required by, and defenses arising under statute.



      Wells Fargo argues that Ms. Whiting failed to preserve most of the

arguments she now raises, including her argument that enforcement of the

Settlement Agreement would violate public policy. That is generally correct, but,

at least arguably, the issue she raised in the parties’ Joint Pretrial Statement about

“[w]hether notice of foreclosure was properly given” broached her contrary-to-
                                         10

public-policy argument. Nevertheless, to the extent that Ms. Whiting’s argument

is that enforcement of the Settlement Agreement allowed Wells Fargo to

circumvent District of Columbia foreclosure law, the argument is ultimately

unavailing, for a number of reasons.



      We note first that the Settlement Agreement does not contain a severability

clause. To the extent that the no-contest and waiver-of-defenses clauses are invalid

as contrary to public policy, the result may be that the entire Settlement Agreement

is rendered invalid. 8 Yet, Ms. Whiting does not suggest that the provision

establishing “that the Property is held in fee simple absolute by Whiting” is

invalid, and we presume that she does not advocate that result. That being the

case, she will not be heard to claim that the parties’ agreement that the Deeds of

Trust are valid and enforceable is unenforceable on the ground that the no-contest

and waiver-of-defenses clauses are invalid.



      Second, even if Ms. Whiting’s “waive[r of] any and all defenses to . . .

foreclosure” is unenforceable as inconsistent with the provisions of law that entitle

      8
         See generally Steiner v. Am. Friends of Lubavitch, 177 A.3d 1246, 1256-
59 (D.C. 2018) (discussing the varying approaches that courts take in deciding
whether to enforce agreements containing covenants that are unenforceable on
public policy grounds).
                                          11

a property owner or borrower to avoid foreclosure if they have not been afforded

advance notice of a (non-judicial) foreclosure sale,9 the problem for Ms. Whiting’s

position is that the district court order incorporated the parties’ agreement that the

Deeds of Trust are valid and enforceable (without incorporating the no-contest and

no-waiver provisions). As discussed infra, that ruling establishes a res judicata bar

to Ms. Whiting’s contention that Wells Fargo had no right to foreclose upon a

default by Mr. Deloatch. As “res judicata[] [is itself] the embodiment of a public

policy[,]” Crain v. Crain, 209 A.2d 257, 260 (D.C. 1965) (internal quotation

marks omitted), it weighs against Ms. Whiting’s contrary-to-public-policy

argument.



      Further, “although a consent judgment, like any contract, may be held

invalid if it violates a . . . regulatory statute,” Moore v. Jones, 542 A.2d 1253, 1255

(D.C. 1988), Ms. Whiting has pointed to nothing in the district court’s order that is

violative of District of Columbia foreclosure law. Under the provisions of law on

which Ms. Whiting relies, the property owner and borrower must be afforded


      9
         Ms. Whiting cites D.C. Code §§ 42-815(b) and 42-815.02 (2020 Repl.)
and former D.C. Code § 45-715(1981)). As Wells Fargo argued in the trial court,
these provisions apply only in the case of non-judicial foreclosures under power-
of-sale provisions. See Rogers v. Advance Bank, 111 A.3d 25, 29 (D.C. 2015).
Here, Wells Fargo pursued a judicial foreclosure (although, at least arguably, the
Settlement Agreement left it free to pursue a non-judicial foreclosure).
                                       12

notice before a foreclosure sale is held, including notice of the cure amount and

other information designed to afford a cure opportunity. The district court order

did nothing to excuse compliance with those requirements.        In addition, the

Superior Court’s Order of Judgment essentially directed Wells Fargo to comply

with the same requirements, including notice to Ms. Whiting as the Property owner

of record, before conducting the foreclosure sale the court authorized. Whether

Wells Fargo gave such notice in the wake of the Order of Judgment is not part of

the record and could not have been a reason for the Superior Court to deny

summary judgment to Wells Fargo on its claim that it was entitled to proceed

toward foreclosure.



      Also possibly subsumed in Ms. Whiting’s contrary-to-public-policy

argument are her complaints that enforcement of the Settlement Agreement denied

her the right to the same communications (about the default) afforded to the

alleged “defrauder” Mr. Deloatch; denied her early knowledge of the amount

needed to cure his default; deprived her of an opportunity to “tak[e] measures to

save her home by paying off any outstanding fraudulent loan amount in excess of

her acknowledged pre-scam debt”; and validated Mr. Deloatch’s fraud.

Unfortunately for Ms. Whiting’s position, this court will invalidate agreements as

contrary to public policy “only in the clearest of cases, and with great caution.”
                                        13

Moore v. Jones, 542 A.2d 1253, 1255 (D.C. 1988) (citing Landa v. Astin, 193 F.2d

369, 371 (D.C. Cir. 1951)); see also id. (recognizing that courts will invalidate “a

consent judgment, like any contract” if clearly contrary to public policy, but

enforcing a consent judgment through which a tenant waived her right to redeem

her tenancy). The law favors voluntary settlement of civil controversies in the

absence of evidence of trickery or coercion, id. at 1255, 1256 n.3, and we generally

treat a trial court’s approval of a consent decree as signifying that the court has

concluded that the parties’ agreement is not unlawful, unreasonable, or inequitable,

id. at 1254 n.1.



      As Moore establishes, the fact that an agreement entails a party’s consent not

to contest a termination of her rights in her dwelling place if specified conditions

are not met is not enough to render the agreement contrary to public policy. See

542 A.2d at 1255. In addition, the Superior Court found that Ms. Whiting, who

was represented by counsel in the district court, understood the terms of the

Settlement Agreement. She has neither come forward with evidence of trickery or

coercion in her dealings with Wells Fargo, nor even alleged the same.           She

negotiated for a six-month period during which she could take steps to obtain

financing to enable her to retain her rights in the Property, by paying a sum to

Wells Fargo that (apparently) was considerably less than the value of the Property
                                         14

(as suggested by the amount that Wells Fargo’s predecessor-in-interest was willing

to lend Mr. Deloatch with the Property as collateral). And although Ms. Whiting

relies heavily on her claimed status as a defrauded borrower, the Settlement

Agreement did no more than require Ms. Whiting — as a condition of retaining the

Property, title to which had been restored to her under the Agreement — to repay

the amount Wells Fargo’s predecessor-in-interest had advanced to pay off her

mortgage and provide her with a sizeable cash payout. We are satisfied that the

terms of the Settlement Agreement that established a date certain by which Ms.

Whiting was required to make the payment that would enable her to retain the

Property without affording her all the rights of the borrower under the Deeds of

Trust did not clearly violate public policy. 10 For all the foregoing reasons, we

reject Ms. Whiting’s argument that the Superior Court erred in enforcing the

Agreement.




      10
           Even though the Settlement Agreement provides that it is governed by
Maryland law, we look to the public policy of this jurisdiction, under the principle
that a jurisdiction “is not required to enforce a [foreign contract that is] obnoxious
to its [own] public policy.” Griffin v. McCoach, 313 U.S. 498, 507 (1941). In any
event, it appears that the same result would follow under Maryland law. See
Bausch & Lomb, Inc. v. Utica Mut. Ins. Co., 625 A.2d 1021, 1037 (Md. 1993)
(noting that Maryland courts are reluctant to strike down voluntary bargains on
public policy grounds); Maryland-Nat’l Capital Park & Planning Comm’n v.
Washington Nat’l Arena, 386 A.2d 1216, 1227-1229 (Md. 1978) (emphasizing the
freedom of persons to make legally enforceable contracts).
                                          15

                                        IV.



      Ms. Whiting next argues that the district court’s order is “confusing,”

“conflicting,” “ambiguous,” and “vague.” Her point seems to be that the district

court’s order did not resolve the purported inconsistency between the Settlement

Agreement it approved and the Deeds of Trust it declared to be valid and

enforceable, and therefore the order could not support summary judgment. One of

the purported inconsistencies is that the Deeds of Trust give the borrower or his

successor-in-interest the right to notices of default and to reinstatement of its rights

in the Property, while the Settlement Agreement makes no mention of such

“rights” for Ms. Whiting. According to Ms. Whiting, it is also unclear whether the

Deeds of Trust collateralized a maximum of $121,270 rather than the amounts that

Mr. Deloatch borrowed against the Property. Ms. Whiting’s argument may also

encompass her contention that the district court’s order, though “unclear,” should

be read to treat the Deloatch Deed as void ab initio.



      We review de novo the trial court’s interpretation of a settlement agreement,

Dyer v. Bilaal, 983 A.2d 349, 355 (D.C. 2009), and of a deed, Sears v. Catholic

Archdiocese of Wash., 5 A.3d 653, 660 (D.C. 2010). Pursuant to our adherence to

an “‘objective’” law of contracts, DSP Venture Grp., Inc. v. Allen, 830 A.2d 850,
                                        16

852 (D.C. 2003), “we examine the document on its face, giving the language used

its plain meaning.” Tillery v. District of Columbia Contract Appeals Bd., 912 A.2d

1169, 1176 (D.C. 2006); see also Prince Constr. Co. v. District of Columbia

Contract Appeals Bd., 892 A.2d 380, 385 (D.C. 2006) (noting that a consent

judgment is an enforceable court order, but is also a contract that generally should

be enforced as written).



      Applying that standard of review, we see no contradiction between the

Settlement Agreement’s terms and the Deeds of Trust. Ms. Whiting’s argument to

the contrary is based on assumptions that the Settlement Agreement and the Deeds

of Trust required “joint enforcement” and “collaborative application” and that she

had rights under the Deeds of Trust which cannot be reconciled with her forfeiture

of the Property if she did not pay Wells Fargo the $121,270 within six months as

the Agreement contemplated. However, we see no basis for such assumptions.

Ms. Whiting suggests that she was a successor-in-interest to the borrower (Mr.

Deloatch), but nothing in the Agreement states that she would have that status (and

Ms. Whiting acknowledges that Mr. Deloatch’s obligations under the mortgages he

took out on the Property were not assigned to her). We acknowledge that in

opposing Ms. Whiting’s motion for a declaratory judgment, Wells Fargo argued

that “[i]t is as if [Ms. Whiting] executed the Deeds of Trust herself when she
                                         17

signed the Settlement Agreement,” but we decline to treat that statement as

creating any lack of clarity in the district court’s unambiguous order that the Deeds

of Trust were enforceable “in accordance with [their] terms,” which afford no

rights to anyone other than the “Borrower” and lender (or their assigns). Ms.

Whiting appears to have manufactured the interaction she posits between her

opportunity to retain the Property pursuant to the Settlement Agreement and the

Deeds of Trust, to which she is a stranger.



      Nor do we think anything in the Settlement Agreement or the district court

order can reasonably be read as declaring or reflecting an agreement or finding that

the Deloatch Deed was void ab initio, or as showing that the district court

“deemed” it to be so. Had the court’s intent been to declare the Deloatch Deed null

and void nunc pro tunc to the date it was executed, the court presumably would

have invalidated the Deeds of Trust based on the Deloatch Deed as well as the

Deloatch Deed itself.11 Moreover, even if the underlying Settlement Agreement

language was ambiguous on this point (which it is not), we would defer to the

Superior Court’s determination that Mr. Metz provided credible extrinsic evidence



      11
          See Smith v. Wells Fargo Bank, 991 A.2d 20, 26 n.11 (D.C. 2010) (citing
authority that a mortgage based on a deed that is void ab initio is likewise invalid).
                                          18

of what the parties meant in agreeing that the Deloatch Deed was null and void. 12

As noted above, Mr. Metz maintained that even if Ms. Whiting was defrauded, if

she signed the Deloatch Deed herself, Wells Fargo would be able to enforce the

Deeds of Trust as a bona fide holder of the note without notice of the fraud. (In

addition, as described above, Ms. Whiting’s counsel in the trial court appeared to

agree that the Deloatch Deed was not void at the time it was executed.) As far as

the record discloses, the facts relating to whether the Deloatch Deed was forged

(and thus void ab initio) were not resolved, and the parties and court were free to

treat that deed as voidable and as void as of the date of the district court order. Ms.

Whiting has not persuaded us that this was error. 13



                                        V.




      12
          See In re Bailey, 883 A.2d 106, 118 (D.C. 2005) (explaining that if a
contract “has more than one reasonable interpretation and therefore is ambiguous,
then the court — after admitting probative extrinsic evidence — must determine
what a reasonable person in the position of the parties would have thought the
disputed language meant”) (internal quotation marks omitted).
      13
         Cf. Brooke Grove Found., Inc. v. Bradford, No. 8:17-cv-03364-PWG,
2018 U.S. Dist. LEXIS 206608, at *24 (D. Md. Dec. 4, 2018) (acknowledging that
“in some cases, the law may treat the transferee [under a deed] as having held title
during the period between the unlawful transfer and the entry of the court’s
judgment invalidating it”).
                                        19

      Ms. Whiting further argues that there are genuine issues of material fact

relating to defenses that she raised that made summary judgment improper. One

such issue, she asserts, is the “factually intense” issue of whether Wells Fargo

“waived its right to enforce the Settlement Agreement” because of its “inaction for

multiple years or its selective application and enforcement of the Deloatch Deeds

of [] Trust to Whiting.” 14 Another factual issue, she contends, is how much Ms.

Whiting owed to cure the default (i.e., Mr. Deloatch’s default). Ms. Whiting also

complains that Wells Fargo served a default notice for only one of the two Deeds

of Trust, seeking an amount (approximately $146,492) that differs significantly

from the $440,338.74 that the bank claimed in its complaint for judicial

foreclosure. She argues that summary judgment in the face of these issues was a

“violation of her due process rights, which effectively allow[ed] Wells Fargo to

take Whiting’s property” without the court having resolved the discrepancies.




      14
           Ms. Whiting asserts that between December 2, 2012 and June 2, 2015,
Wells Fargo failed to take any steps whatsoever to notify Whiting of any issue
related to her interest in the Property pursuant to either the Settlement Agreement
or the Deeds of Trust, and that there was no language in the Settlement Agreement
that negated its duty to do so. Further, Ms. Whiting notes that Wells Fargo’s
limited communications between 2012 and 2015 regarding the subject loan were
“directed to Deloatch” rather than Whiting.
                                         20

      As Wells Fargo notes, Ms. Whiting’s defense that Wells Fargo waived its

rights under the Settlement Agreement is a theory that she has advanced for the

first time in this appeal. Her answer to the complaint for judicial foreclosure did

not preserve a defense of waiver, which, under Super. Ct. Civ. R. 8(c), had to be

affirmatively stated to be preserved. She likewise failed to identify waiver as an

issue in the parties’ Joint Pretrial Statement. Thus, the Superior Court did not have

before it a waiver claim that precluded summary judgment.



      The other factual issues Ms. Whiting identifies also do not persuade us that

the grant of summary judgment should be disturbed, because the issues are not

material. Under the Settlement Agreement, the only amount that was relevant to

Ms. Whiting was the payment specified in the Agreement, which, undisputedly,

Ms. Whiting failed to pay within the allotted time period.          The Settlement

Agreement did not obligate Wells Fargo to give notice to Ms. Whiting that the six-

month period had expired or to remind her of the payment due to retain her rights

to the Property. Whether the bank gave notice to Mr. Deloatch under one or both

Deeds of Trust is of no moment.



                                       VI.
                                         21

      Finally, Ms. Whiting argues that the Superior Court erred in relying on

collateral estoppel to deny her relief. Our review of application of the doctrines of

collateral estoppel and res judicata is de novo. Elwell v. Elwell, 947 A.2d 1136,

1139 (D.C. 2008); see also M.D. v. R.W., 194 A.3d 374, 379 (D.C. 2018)

(explaining that although we ordinarily review the denial of a Super. Ct. Civ. R.

59(e) motion for abuse of discretion, our review is de novo when the trial court

considers a legal argument).



      The doctrine of collateral estoppel, also known as issue preclusion, “renders

conclusive in the same or a subsequent action determination of an issue of fact or

law when (1) the issue [was] actually litigated and (2) determined by a valid, final

judgment on the merits; (3) after a full and fair opportunity for litigation by the

parties or their privies; (4) under circumstances where the determination was

essential to the judgment, and not merely dictum.” Modiri v. 1342 Rest. Grp., Inc.,

904 A.2d 391, 394 (D.C. 2006) (internal quotation marks omitted). The Superior

Court was correct that the validity and enforceability of the Deeds of Trust were

determined by a valid, final judgment on the merits by the district court order. 15


      15
          See Molovinsky v. Monterey Coop., 689 A.2d 531, 533 n.1 (D.C. 1997)
(explaining that dismissal with prejudice based on a settlement agreement operates
as an adjudication on the merits and should not be treated any differently than a
judgment).
                                        22

However, it is unclear to what extent the underlying issues were actually litigated,

and we therefore are persuaded by Ms. Whiting’s argument that the doctrine of

collateral estoppel was inapposite.16   As the Supreme Court has pointed out,

“settlement[] [agreements] ordinarily occasion no issue preclusion[.]” Arizona v.

California, 530 U.S. 392, 414 (2000).




      What settlement agreements such as the one here and consent judgments do

occasion, however, is claim preclusion or res judicata.       See id. (“‘[C]onsent

judgments ordinarily support claim preclusion but not issue preclusion[]’”; “‘[i]n

most circumstances, it is recognized that consent agreements ordinarily are

intended to preclude any further litigation on the claim presented but are not

intended to preclude further litigation on any of the issues presented.’”). We

conclude that res judicata did apply to bar Ms. Whiting’s claim that the Deeds of

Trust were not valid and enforceable. “Under the doctrine of claim preclusion or


      16
            We regard the question as a close one, though. Courts have not always
separately analyzed the “actually litigated” prong. See Ashe v. Swenson, 397 U.S.
436, 443 (1970) (explaining that collateral estoppel “means simply that when an
issue of ultimate fact has once been determined by a valid and final judgment, that
issue cannot again be litigated between the same parties in any future lawsuit”).
Also, when a “settlement agreement or consent judgment is relied upon, [the
question presented is] whether by their agreement the parties not only intended to
terminate the litigation of claims but also intended to determine finally the issues
. . . presented.” United States v. Spicer, 155 B.R. 795, 804 (Bankr. D.D.C. 1993).
                                          23

res judicata, when a valid final judgment has been entered on the merits, the

parties or those in privity with them are barred, in a subsequent proceeding, from

relitigating the same claim or any claim that might have been raised in the first

proceeding.” Washington Med. Ctr., Inc. v. Holle, 573 A.2d 1269, 1280-81 (D.C.

1990). “The doctrine operates to preclude assertion of ‘all rights of [one party] to

remedies against the [other party] with respect to all or any part of the transaction,

or series of connected transactions, out of which the action arose.’” Id. at 1281.

“It does not matter that the earlier and later proceedings differ in nature: ‘as long as

the parties are the same, and the essence of the claim and evidence necessary to

establish it are the same, res judicata applies.’” Id.



      Here, Ms. Whiting agreed with Wells Fargo that her ownership of the

Property was “subject . . . to the valid and enforceable liens” of the Deeds of Trust,

and the district court incorporated the parties’ stipulation in its order, declaring the

Deeds of Trust to be valid and enforceable in accordance with their terms.

Accordingly, Ms. Whiting’s claim that the Deeds of Trust are not valid and

enforceable is barred by res judicata. We may “affirm the judgment on a different

ground than that relied upon by the court below if the appellant will suffer no

procedural unfairness – that is, if appellant had notice of the ground upon which

affirmance is proposed, as well as an opportunity to make an appropriate factual
                                         24

and legal presentation with respect thereto[.]” Wilburn, 957 A.2d at 924 (brackets

and internal quotation marks omitted).        There is no procedural unfairness in

upholding the Superior Court’s Order on the basis of res judicata because, in

opposing Ms. Whiting’s motion for a declaratory judgment, Wells Fargo argued

that either collateral estoppel or res judicata applied, Ms. Whiting had an

opportunity to respond in her reply brief in support of her declaratory judgment

motion, and in the Joint Pretrial Statement the parties identified as an issue whether

res judicata and collateral estoppel applied to the dispute about the validity of the

Deeds of Trust.



      For all the foregoing reasons, the judgment of the Superior Court is



                                       Affirmed.